Case 6:20-cv-01083-ADA Document 34-8 Filed 08/16/21 Page 1 of 4




                     EXHIBIT 5
OOFG624 - IBM Flex System Chassis Management Module                  https ://harddiskdirect.com/00fg624-ibm-flex -system-chassis-manageme ...
                               Case 6:20-cv-01083-ADA Document 34-8 Filed 08/16/21 Page 2 of 4
                Currency USD v




                          Best for Computer Goods

              =Menu
              Q Search
             8Account



                    ff I~                   HardDisk
                            Best for computer Goods
                                                                     Search entire store herec,




                    (866) 705-5346       Accountrt    ,


                   We Accept POs from Fortune 1000 Companies, Government Agencies (Federal, State, Local),
                   Defense (Military, Air Force, Navy), Universities, Schools and Colleges

                                                      V   Hard Drives SSDs         CPU       Graphics Card\llotherboards


                 Power Supplies

                                                             Home   > OOFG624 - IBM Flex System Chassis Management Module




        Privacy • Terms




1 of3                                                                                                                8/9/2021, 9:58 AM
                                                                                                            WS0U-ARISTA00001572
OOFG624 - IBM Flex System Chassis Management Module              https ://harddiskdirect.com/00fg624-ibm-flex -system-chassis-manageme ...
                        Case 6:20-cv-01083-ADA Document 34-8 Filed 08/16/21 Page 3 of 4


                                                OOFG624 - IBM Flex                                      FREE
                                                                                                    SHIPPING ALL
                                                System Chassis                                        OVER US
                                                Management Module


                                                IBM OOFG624 Flex System Chassis
                                                                                                  $210.53
                                                Management Module
                                                                                                   Save: $ 42.11

                                                                                                  \O.'as$ 252.64
                                                SKU                OOFG624
                                                Eco Friendly       Yes                            Qty
                                                Availability       In Stock
                Image may differ from the ac    Manufacturer       IBM                                  Add to
                                                                                                     Shopping Cart
                                                Payment



                                                4 Great reasons to buy from us:


                                                                                                    Request for
                                                                                                      Quote:

                                                                                                                 OOFG624



                                                                                                  Request a quote below
                                                                                                  or call (866) 705-5346
                                                                                                  for further assistance



        '
        z
        0
        ~
        J
                                                                                                  with this part number


                                                                                                     Get exclusive
                                                                                                  discounts on bulk
                                                                                                          orders

                                                                                                    Full Name*


                                                                                                    Business Email*


                                                                                                    Phone Number*


                                                                                                    Company Name


                                                                                                    Product specificatio,


                                                                                                    Quantity required



2 of3                                                                                                            8/9/2021, 9:58 AM
                                                                                                        WS0U-ARISTA00001573
OOFG624 - IBM Flex System Chassis Management Module                        https ://harddiskdirect.com/00fg624-ibm-flex -system-chassis-manageme .. .
                        Case 6:20-cv-01083-ADA Document 34-8 Filed 08/16/21 Page 4 of 4




               Technical Specification

                Manufacturer                             IBM



                                                                                                        Contact
                                                                                                        Information              V

              Details
                                                                                                        Address

              OOFG624 - IB M Flex System Chass is Management Module                                     44288 Fremont Blvd
                                                                                                        Fremont, CA 94538

                                                                                                        Email
              Warranty:                                                                          +      Mon - Fri/ 8:00AM -
                                                                                                        5:00PM (PST)
              Payment Method              IVIUll lC:1 uua1 u::,
                                                                    Terms &                      +      Sales:
                                          Powe r                    Conditions                          sales@harddiskdirect.com
                                          SUP-P-lies
                                                                    Blog                                Support:
                                                                                                        SUP-P-Ort@hardd iskd irect.com
                                                                    FAQ.

                                                                    SitemaP-                            Working Hours

                                                                                                        Mon - Fri/ 8:00AM -
                                                                                                        5:00PM (PST)

                   About Us    Services   Product Line            Product Cata log   Careers at HDD        Contact Us




                                    Copyright@ 2014-2021 Hardd isk Direct Ltd.       I All Rights Reserved .
                                                                  OUR LOCAL SITES




3 of3                                                                                                                       8/9/2021, 9:58 AM
                                                                                                                   WSOU-AR1STA0000157 4
